Citation Nr: 0208440	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to May 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  The medical evidence does not establish that the veteran 
currently has malaria or suffers from its residuals.  


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by recognized 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran states that he contracted malaria during service.  
There is no medical evidence of record to support this claim.  
The Board does note, however, that in an Affidavit for 
Philippine Army Personnel signed by the veteran in May 1946 
and appropriately notarized, the veteran indicated that he 
was sick from malaria from May 1945 to May 1946.

Even assuming that the veteran did incur malaria in service, 
there is no competent medical evidence of a current diagnosis 
of malaria or its residuals.  At a September 2001 VA 
examination, the veteran stated that he had only undergone 
one episode of malaria, during service, which the examiner 
deemed to have been appropriately treated.  Upon clinical 
evaluation, including a blood test and an ultrasound test, 
the examiner found that disease activity was not active at 
present, that there were no current symptoms and that a 
peripheral smear (blood test) for malaria was negative.  
Accordingly, the examiner opined that the veteran did not 
present with symptoms nor signs of complications from chronic 
malaria, known as hyperactive malarial splenomegaly due to 
chronic or repeated malarial infections.   

Accordingly, absent competent evidence of a current diagnosis 
of malaria or its residuals, or of evidence to support a 
causal link between a current malaria diagnosis and the 
veteran's recognized military service, the Board finds that 
the veteran's claim cannot be supported under VA law.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


ORDER

Entitlement to service connection for malaria is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

